The Honorable Jimmy Jeffress State Senator P.O. Box 1695 Crossett, AR 71635-1695
Dear Senator Jeffress:
I am writing in response to your request for my opinion on the following question:
  Does a prosecuting attorney have authority to close down a municipal police department for alleged violations of the Arkansas Speed Trap Law (A.C.A. § 12-8-401 et seq.) absent an investigation by the Arkansas State Police?
RESPONSE
In connection with your request, I have received from the Reed City Attorney various pleadings in the case of City of Reed v. ProsecutingAttorney, 10th Judicial District, which is currently pending in the Desha County Circuit Court as Case No. CV 2004-1-5. In light of the pendency of this case, I must respectfully decline to answer your question. In order to avoid encroaching upon exclusively judicial prerogatives, it has long been the policy of this executive-branch office to avoid rendering opinions on matters that are pending in the courts.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General